Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
 
Response to Amendment
	The amendment filed on 2/7/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first/second edge portions” and “first/second center portions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1-4, 6-24 and 53 are objected to because of the following informalities: in claim 1, line 6, the phrase “in opposite” should be changed to “in an opposite”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 21-24, 33 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilo-CronoTwin-DL-E pump brochure from 2013 (hereafter “Wilo” and accessible at https://iprowater.com/wp-content/uploads/2020/05/WILO-CRONO-LINE-BLOC-TWIN-E.pdf) in view of Englesson (US 2,810,345) and in further view of Peters (D32,454S).
Claims 1 and 33:  Wilo discloses a pump unit (see Figures below) and a method of operating such comprising a casing including a suction flange (“A”) and a discharge flange (“B”); a first pump impeller within the casing (inherently driven by one of the motors); a second pump impeller within the casing (inherently driven by the other of the motors) and provides a parallel hydraulic path to the first pump impeller which effects a flow between the suction flange to the discharge flange (see Figures below, note parallel flow design); a first suction bay hydraulically fed from the suction flange (“1”), the first suction bay including a first edge portion (1-Edge) and a first center portion (1-center) which is lower than the first edge portion when the pump unit is vertically oriented; and a second suction bay hydraulically fed from the suction flange (“2”); the second suction bay including a second edge portion (2-Edge) and a second center portion (2-center) which is lower than the second edge portion when the pump unit is vertically oriented; wherein the first suction bay includes a first exterior flange (1-Flange) 
 It can be inferred but is not explicit from Wilo’s figure that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller from Wilo’s outer volute positionings.  Englesson, which depicts the inner workings of a similarly situated dual motor pump, also teaches via casing geometry that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller (as can be appreciated from its outside volute casing positioning shown in Figs. 1-2, the impellers will necessarily rotate in opposite directions in order to channel the flow in a combined manner via 6).  As such, it would have been obvious before the effective filing date of the invention to operate the impellers in Wilo like that in Englesson in order to provide a combined output flow towards the exit.
Wilo also does not disclose that its first exterior flange and second exterior flange have a flat cross shape that collectively define the flat bottom surface.  However, Peters discloses a pump stand which uses a flat cross shape to define a bottom surface (Fig. 2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the cross shape from Peters for the flat bottom surface in each 

    PNG
    media_image1.png
    526
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    331
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    621
    732
    media_image3.png
    Greyscale

Claim 2:  Wilo, Englesson and Peters teach the previous limitations.  Englesson further teaches a second pump impeller that is radially inline with the first pump impeller (see Figs. 1-2, 8).
Claim 3:  Wilo, Englesson and Peters teach the previous limitations.  Englesson further teaches a second pump impeller that is horizontally inline with the first pump impeller (see Figs. 1-2, 8).
Claim 4:  Wilo, Englesson and Peters teach the previous limitations.  Englesson further teaches a casing that Page 2 of 10includes a first volute (8) which houses the first pump impeller and hydraulically fed from the first suction bay and a second volute (9) which 
Claim 6:  Wilo, Englesson and Peters teach the previous limitations.  Englesson further teaches a casing that has a flattened bottom (see Fig. 1, note flattened portion of casing below 8/9).
Claim 21:  Wilo, Englesson and Peters teach the previous limitations.  Englesson further teaches using a valve device (note 13/13’/14; Fig. 6) which includes at least one back pressure activated flow prevention flap (13/13’) to permit flow from operation of one or both pump impellers.  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize a valve in Wilo like that in Englesson in order to allow utilizing only a single pump without receiving backflow from the non-operating pump.
Claim 22:  Wilo, Englesson and Peters teach the previous limitations.  On the basis of mirrored symmetry/size, Englesson further discloses that hydraulic characteristics of the casing and each pump impeller would provide hydraulically identical net flow and head pressure upon identical speed rotation of each pump impeller (see Figs. 1-3, 6-8).
Claim 23:  Wilo, Englesson and Peters teach the previous limitations.  On the basis of mirrored symmetry/size, Englesson further discloses that hydraulic characteristics of the casing and each pump impeller would provide hydraulically identical and opposite paths upon identical speed rotation of each pump impeller.
Claim 24:  Wilo, Englesson and Peters teach the previous limitations.  Englesson further discloses that the casing is substantially symmetrical (see Figs. 1-3, 8).
Claim 53:  Wilo, Englesson and Peters teach the previous limitations.  Englesson further discloses that the casing comprises a sealed casing (see Figs. 1-3, 6-8, Examiner noting tight joints in casing).
Claims 7-9, 13-15, 17-18, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilo-CronoTwin-DL-E pump brochure from 2013 (hereafter “Wilo” and accessible at https://iprowater.com/wp-content/uploads/2020/05/WILO-CRONO-LINE-BLOC-TWIN-E.pdf) in view of Englesson (US 2,810,345) and in further view of Peters (D32,454S) and in further view of Acosta (WO2014089694, Examiner using the US equivalent, US 9,823,627, for purposes of this examination).
Claim 7:  Wilo, Englesson and Peters teach the previous limitations.  Wilo discloses first and second motors (see Wilo Figure) to rotate the first and second impellers, respectively, but does not disclose that the motors are of the variable speed type.  However, Acosta teaches using a variable speed motor to drive pumps (see col. 3, lines 18-20; col. 4, lines 26-27).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use variable speed type motor like those disclosed in Acosta into the apparatus of Wilo in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 8:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches at least one controller (108a/108b) configured to control a first variable speed motor and a second variable speed motor (Fig. 1).  As mentioned previously with respect to claim 7, it would have been obvious before the effective filing date of the invention to a skilled artisan to use controllers (with the variable speed type 
Claim 9:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that control of the pump impellers are co-ordinated so that combined output achieves a setpoint (see col. 5, lines 31-38).
Claim 13:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches at least one internal sensor of the pump unit for detecting one or more device variables of each variable speed motor, including a speed variable and a power variable (see col. 5, lines 44-65); wherein the at least one controller is configured to correlate, for each variable speed motor, the detected one or more device variables to one or more output variables, and Page 3 of 10co-ordinate control of each of the variable speed motors to operate their respective pump impellers to co-ordinate one or more output variables for the combined output to achieve a setpoint (col. 9, lines 59-67 through col. 10, lines 1-12 and lines 23-35).
Claim 14:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches a first controller (108a) configured to control the first variable speed motor and a second controller (108b) configured to control the second variable speed motor.  
Claim 15:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that the first controller is configured to communicate with the second controller (see Figs. 6-7).  
Claim 17:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that the first controller and the second controller are configured 
Claim 18:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that the first controller and the second controller are configured to control the respective pump impeller in a range of 0% to 100% of motor speed (Figs. 2, 6-7, col. 5, lines 30-55, col. 6, lines 45-67, col. 7, lines 18-45, col. 13, lines 33-67, Examiner noting that speed control need only occur between 0% to 100% which occurs when the pumps are controlled to output varying flow amounts).
Claim 34:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta further teaches that control of the pump impellers are co-ordinated so as to control respective one or more output variables so that combined output achieves a setpoint (see col. 5, lines 31-38, lines 44-64).
Claim 38:  Wilo discloses a pump unit (see Figures below) and a method of operating such comprising a casing including a suction flange (“A”) and a discharge flange (“B”); a first pump impeller within the casing (inherently driven by one of the motors); a second pump impeller within the casing (inherently driven by the other of the motors) and provides a parallel hydraulic path to the first pump impeller which effects a flow between the suction flange to the discharge flange (see Figures below, note parallel flow design); a first suction bay hydraulically fed from the suction flange (“1”), the first suction bay including a first edge portion (1-Edge) and a first center portion (1-center) which is lower than the first edge portion when the pump unit is vertically oriented; and a second suction bay hydraulically fed from the suction flange (“2”); the 
 It can be inferred but is not explicit from Wilo’s figure that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller from Wilo’s outer volute positionings.  Englesson, which depicts the inner workings of a similarly situated dual motor pump, also teaches via casing geometry that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller (as can be appreciated from its outside volute casing positioning shown in Figs. 1-2, the impellers will necessarily rotate in opposite directions in order to channel the flow in a combined manner via 6).  As such, it would have been obvious before the effective filing date of the invention to operate the impellers in Wilo like that in Englesson in order to provide a combined output flow towards the exit.
Wilo also does not disclose that its first exterior flange and second exterior flange have a flat cross shape that collectively define the flat bottom surface.  However, Peters 
Wilo does not disclose including a non-transitory computer readable medium having instructions stored thereon executable by one or more processors for operating a pump unit.  However, Acosta teaches operating pumps by using a non-transitory computer readable medium having instructions stored thereon executable by one or more processors for operating a pump unit (see col. 7, lines 66-67 through col. 8, lines 1-5 and lines 30-33, and col. 10, lines 1-10, Examiner noting the programming of a data map in a memory which has equivalency to non-transitory computer readable medium having instructions stored thereon executable by one or more processors).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use control features like those disclosed in Acosta into the apparatus of Wilo in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilo-CronoTwin-DL-E pump brochure from 2013 (hereafter “Wilo” and accessible at https://iprowater.com/wp-content/uploads/2020/05/WILO-CRONO-LINE-BLOC-TWIN-E.pdf) in view of Englesson (US 2,810,345) and Peters (D32,454S) and Acosta .
Claim 16:  Wilo, Englesson, Peters and Acosta teach the previous limitations.  Acosta’s controllers will necessarily have some kind of data input for adjusting pump operation control but is silent about the manner in which such input is implements and therefore lacks a first touchscreen on the casing for interaction with the first controller and further comprising a second touchscreen on the casing for interaction with the second controller.  However, Trawicki teaches a pump unit casing having a touchscreen (202/203) on the casing for input and/or output in association with the pump impeller (Fig. 2, paragraphs 38, 45).  A skilled artisan would recognize the utility in importing a controlling interface for each of the pumps/controllers in Wilo/Acosta in order to adjust pump settings, recognizing that Trawicki’s idea of including a touchscreen control for its pump casing can extend to include a touchscreen control for each pump entity.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include touchscreen controls as taught by Trawicki into Wilo’s pumps as modified by Acosta so as to allow for easy adjustments of pump settings.
Claims 7-8, 10-12 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilo-CronoTwin-DL-E pump brochure from 2013 (hereafter “Wilo” and accessible at https://iprowater.com/wp-content/uploads/2020/05/WILO-CRONO-LINE-BLOC-TWIN-E.pdf) in view of Englesson (US 2,810,345) and Peters (D32,454S) and Peters (D32,454S) and in further view of Fujii (US 5,566,709).
Claim 7:  Wilo, Englesson and Peters teach the previous limitations.  Wilo discloses first and second motors (see Wilo Figures) to rotate the first and second 
Claim 8:  Wilo, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches at least one controller (26) configured to control a first variable speed motor and a second variable speed motor (e.g., Fig. 7).  As mentioned previously with respect to claim 7, it would have been obvious before the effective filing date of the invention to a skilled artisan to use controllers (with the variable speed type motor) like those disclosed in Fujii into the apparatus of Wilo in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 10:  Wilo, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at an equal speed (see col. 5, lines 55-58).
Claim 11:  Wilo, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at different speeds (see col. 6, lines 40-44).
Claim 12:  Wilo, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at less than maximum speed (see col. 5, lines 60-65).
Claim 35:  Wilo, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at an equal speed see col. 5, lines 55-58).
Claim 36:  Wilo, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at different speeds (see col. 6, lines 40-44). 
Claim 37:  Wilo, Englesson, Peters and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at less than maximum speed (see col. 5, lines 60-65).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilo-CronoTwin-DL-E pump brochure from 2013 (hereafter “Wilo” and accessible at https://iprowater.com/wp-content/uploads/2020/05/WILO-CRONO-LINE-BLOC-TWIN-E.pdf) in view of Englesson (US 2,810,345) and Peters (D32,454S) and in further view of Trawicki (US20140026598).
Claim 19:  Wilo, Englesson and Peters teach the previous limitations.  Wilo does not disclose a first touchscreen on the casing for input and/or output in association with the first pump impeller or a second touchscreen on the casing for input and/or output in association with the second pump impeller.  However, Trawicki teaches a pump unit casing having a touchscreen (202/203) on the casing for input and/or output in association with the pump impeller (Fig. 2, paragraphs 38, 45).  A skilled artisan would recognize the utility in importing a controlling interface for each of the pumps in Wilo in order to adjust pump settings, recognizing that Trawicki’s idea of including a touchscreen control for its pump can extend to include a touchscreen control for each pump entity.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include touchscreen controls as taught by Trawicki into Wilo’s pumps so as to allow for easy adjustments of pump settings.
Claim 20:  Wilo, Englesson, Peters and Trawicki teach the previous limitations.  Trawicki further teaches that its touchscreen is configured for commissioning and/or setup of a respective variable speed motor (420, see paragraph 45, Fig. 4, Examiner noting that a skilled artisan would recognize that Trawicki’s idea of touchscreen setup/control for its variable speed motor can extend to include a touchscreen control for each variable speed motor).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has included the newly found Wilo reference to read upon the new claim limitations.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746